     Case 3:20-cv-00207-MMD-CLB Document 33 Filed 12/02/20 Page 1 of 4



1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3

4    HEATH VINCENT FULKERSON,                            3:20-cv-00207-MMD-CLB

5                                  Plaintiff,

6         v.                                             ORDER
7    COSTCO WHOLESALE CORPORATION,

8                                  Defendant.

9

10

11             Before the court is Defendant Costco Wholesale Corporation’s (“Costco”) motion
12   to compel answers or documents in response to written discovery and request for
13   sanctions from Plaintiff Heath Vincent Fulkerson (“Fulkerson”). (ECF No. 26.) Fulkerson
14   did not oppose the motion. As discussed below, the court grants the motion.
15   I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
16             Proceeding pro se, Fulkerson filed his motion to proceed in forma pauperis and
17   original complaint on April 6, 2020. (ECF Nos. 1, 1-1.) After the court issued a Report
18   and Recommendation screening the original complaint, Fulkerson filed a motion to
19   amend his complaint, along with a proposed first amended complaint (“FAC”) on June
20   18, 2020. (See ECF Nos. 4, 5) Pursuant to 28 U.S.C. § 1915(e)(2), the court screened
21   Fulkerson’s FAC, allowing Fulkerson to proceed with a negligence claim for an alleged
22   slip-and-fall incident against Defendant Costco. (See ECF Nos. 7, 8.)
23             Fulkerson’s FAC asserts a single cause of action for negligence against Costco
24   arising out of an alleged personal injury that occurred in the Reno, Nevada Costco
25   warehouse on February 6, 2020. (ECF No. 8 at 1-2.) Fulkerson alleges that he slipped-
26   and-fell on broken eggs while pushing a shopping cart with his son. (Id.) Fulkerson
27   claims the spill had been mentioned to Costco staff prior to the incident. (Id.) Fulkerson
28   alleges the injury caused his qualify of life to dimmish significantly, including interactions
     Case 3:20-cv-00207-MMD-CLB Document 33 Filed 12/02/20 Page 2 of 4



1    with his family and his ability to pursue his hobbies. (Id.) Further, Fulkerson claims he

2    has had two surgeries to repair damage to his left foot from the incident, the first on

3    February 18, 2020 and the second on May 1, 2020. (Id.) Fulkerson seeks in excess of

4    $720,000 in damages. (Id.)

5           On July 28, 2020, Costco filed its answer to the FAC, wherein it denied most of

6    the allegations in the FAC, as well as asserted various affirmative defenses. (ECF No.

7    10.) The same day, Fulkerson filed a motion to dismiss Costco’s answer (ECF No. 13),

8    asserting that Costco’s answer should be dismissed as Fulkerson has “an admission

9    from the defendant, Costco’s employees that they were at fault for the injuries that

10   occurred on February 6, 2020.” (ECF No. 13 at 1.)

11          Presently before the court is Costco’s motion to compel and request for sanctions.

12   (ECF No. 26.) Fulkerson did not oppose or otherwise respond directly to the motion, but

13   instead filed a motion for immediate injunction (ECF No. 27) and motion for sanctions

14   (ECF No. 28) against Costco. The injunction sought to remove Costco’s counsel and to

15   “quash any motion filed by the defense.” (ECF No. 27 at 1.) Fulkerson sought sanctions

16   “against the defense for wasted time and energy providing the information that defense

17   claims to have not received.” (ECF No. 28 at 1.)

18          On November 19, 2020, the District Court entered an order denying Fulkerson’s

19   motion to dismiss Costco’s answer, denying the motion for injunction, and denying the

20   motion for sanctions. (ECF No. 31.) The Court reasoned that Costco is entitled to file an

21   answer and Fulkerson’s Injunction and Sanctions motions contained an insufficient legal

22   or factual basis to grant the motions. (Id.) The Court also specifically noted that “Costco’s

23   counsel has seemingly engaged in the ordinary conduct of assisting with Costco’s

24   defense of this lawsuit.” (Id. at 2.)

25          The present motion to compel argues Fulkerson should be compelled to (1)

26   provide complete answers to multiple Interrogatories, (2) provide documents responsive

27   to Costco’s Requests for Production of Documents, and (3) provide a Verification to the

28


                                                  2
     Case 3:20-cv-00207-MMD-CLB Document 33 Filed 12/02/20 Page 3 of 4



1    Interrogatories. (ECF No. 26.) Further, Costco requests sanctions of at least $1,575 for

2    Fulkerson’s refusal to comply with his discovery obligations. (Id.)

3    II.    LEGAL STANDARDS

4           “[B]road discretion is vested in the trial court to permit or deny discovery.” Hallett

5    v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). The “scope of discovery” encompasses

6    “any nonprivileged matter that is relevant to any party's claim or defense and

7    proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Relevance is to be

8    construed broadly to include “any matter that bears on, or that reasonably could lead to

9    other matter that could bear on” any party's claim or defense. Oppenheimer Fund, Inc. v.

10   Sanders, 437 U.S. 340, 351 (1978) (citation omitted). In analyzing proportionality, the

11   Court must consider the need for the information sought based upon “the importance of

12   the issues at stake in the action, the amount in controversy, the parties' relative access

13   to relevant information, the parties' resources, the importance of discovery in resolving

14   the issues, and whether the burden or expense of the proposed discovery outweighs its

15   likely benefit.” Fed. R. Civ. P. 26(b)(1).

16          When a party fails to provide discovery and the parties' attempts to resolve the

17   dispute without Court intervention are unsuccessful, the opposing party may seek an

18   order compelling that discovery. Fed. R. Civ. P. 37(a). The party seeking to avoid

19   discovery bears the burden of showing why that discovery should not be permitted.

20   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). The party resisting

21   discovery must specifically detail the reasons why each request is irrelevant or otherwise

22   objectionable, and may not rely on boilerplate, generalized, conclusory, or speculative

23   arguments. See, e.g., F.T.C. v. AMG Servs., Inc., 291 F.R.D. 544, 552 (D. Nev. 2013).

24   Arguments against discovery must be supported by “specific examples and articulated

25   reasoning.” U.S. E.E.O.C. v. Caesars Ent., 237 F.R.D. 428, 432 (D. Nev. 2006).

26   III.   DISCUSSION

27          Costco’s motion to compel argues Fulkerson should be compelled to (1) provide

28   complete answers to Interrogatories #5, #6, #7, #8, #9, #10, #11, #12, #13, #14, #15,


                                                  3
     Case 3:20-cv-00207-MMD-CLB Document 33 Filed 12/02/20 Page 4 of 4



1    #16, #17, #19, #20, and #36, (2) provide documents responsive to Costco’s Requests

2    for Production of Documents #3, #5, #7, #11, #15, #16, and #18, and (3) provide a

3    Verification to the Interrogatories. (ECF No. 26.) Further, Costco requests sanctions

4    pursuant to Fed.RCiv.P. 37(a) of at least $1,575 for attorney’s fees and costs associated

5    with the motion to compel. Fulkerson has not opposed the motion. Accordingly, the

6    motion may be granted as unopposed. See Local Rule 7-2(d). The court has also

7    reviewed the motion to compel and finds good cause for granting it.

8          A.     Request for Sanctions

9          Having determined that Costco’s motion to compel shall be granted, the court also

10   finds that pursuant to Fed.R.Civ.P. 37(a)(5)(A), an award of attorney’s fees may be

11   appropriate. Thus, Costco shall file and serve an itemized statement of attorney’s fees

12   and costs incurred in the preparation and filing of the motion to compel. Fulkerson will

13   have an opportunity to oppose the itemization of fees. Thereafter, the court will issue an

14   order regarding sanctions.

15   IV.   CONCLUSION

16          IT IS THEREFORE ORDERED that Costco’s motion to compel (ECF No. 26) is

17   GRANTED. Fulkerson will be required to supplement discovery responses for which the

18   motion was granted no later than thirty (30) days from the date of this order.

19         IT IS FURTHER ORDERED that Costco shall file and serve an itemized

20   statement of attorney’s fees and costs incurred in the preparation and filing of the motion

21   to compel no later than Friday, December 18, 2020.          Fulkerson shall have to and

22   including Monday, December 28, 2020 to file and serve an opposition to the itemization

23   of fees. Thereafter, the court will issue an order regarding sanctions.

24         IT IS SO ORDERED.

25          December 2, 2020
     DATE: _________________

26
                                               ______________________________________
27                                             UNITED STATES MAGISTRATE JUDGE
28


                                                  4
